Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bulzacki et al, (US-PGPUB 2017/0046568)

In regards to claim 1, Bulzacki discloses a behavior recognition method, (see at 
least: Abstract), comprising: 
acquiring positions of a plurality of respective joints, (see at least: Par. 0102, the detector records positions of particular body points, “plurality of respective joints”, of the subject with respect to a reference point, [i.e., implicitly acquiring positions of a plurality of respective joints]); and 
recognizing a partial behavior that is a subject to be recognized based on a feature value that is calculated from the positions of the respective joints, (see at least: Par. 0166-0168, the system would use an initial location and then simply represent each successive frame in terms of vector velocities, “feature value”, representing movements of each particular gesture data point, “partial gesture recognition”,  with respect to the position of the same gesture data point in a prior frame, “from the positions of the respective joints”, [i.e., implicitly recognizing a partial behavior that is a subject to be recognized, “particular gesture data point”, based on a feature value, “vector velocities”, that is calculated from the positions of the respective joints, “the positions of the same gesture data point in a prior frame”]).
Bulzacki does not expressly disclose using weights that are to be applied to the respective joints and that are changed according to a type of the partial behavior, by a processor.
However, Bulzacki discloses when a system for identifying movements is detecting or determining a movement of a subject waving her hand, some gesture data features, such as those of right and left hands and right and left elbows, may be given more importance and weighted more heavily by the system than gesture data features of ankles, toes and knees, which may be referred to as the Principal Joint Variables Analysis, (see at least: Par. 0169-0170), which is technically equivalent to recognizing a partial behavior, “right and left hands gestures”, based on applying weights to the gesture data point, “respective joints”, [i.e., using weights that are to be applied to the respective joints], and changing the weights, based on giving higher weights  for some gesture data features, such as right and left hands gestures over other gesture data frames, “according to a type of the partial behavior”, [i.e., implicitly changing weights according to a type of the partial behavior]).

In regards to claim 2, Bulzacki further discloses wherein the recognizing includes further changing the weights to be applied to the respective joints according to cooperativity among the joints, (see at least: Par. 0169-0171, changing the weights, based on giving higher weights for some gesture data features, such as right and left hands gesture over other gesture data frames, “according to a type of the partial behavior”, and processing speed of the system detecting subject's body movements may be significantly increased as the system needs to process only some gesture data features and not all to detect body movements, [i.e., giving higher weights for some gesture data over other gesture data frames, “changing weights “, according to increasing the speed of the system detecting subject's body movements for processing only some gesture data features and not all to detect body movements, “cooperativity among the joints”]).

In regards to claim 3, Bulzacki further discloses wherein the recognizing includes recognizing an element behavior corresponding to a time-series pattern of the partial behavior based on a feature value that is calculated from time-series data on the positions of the respective joints, (see at least: Par. 0117, Gestures may include any sequence of movements of a human body as well as physical configurations or positions of the human body at a particular time, [i.e., the element behavior corresponds to a time-series pattern of the (partial) behavior]. Further, Par. 0166-0170, recognizing particular gesture data point, “element behavior corresponding to a time-series pattern of the partial behavior”, based on vector velocities, “feature value”, that calculated from the positions of the same gesture data point in a prior frame, “time-series data on the positions of the respective joints”), using weights that are to be applied to the respective joints and that are changed according to a type of the element behavior, (see at least: Par. 0166-0171, applying weights to the gesture data point, “respective joints”, [i.e., using weights that are to be applied to the respective joints], and changing the weights, based on giving higher weights  for some gesture data features, such as right and left hands gestures over other gesture data frames, “according to a type of the partial behavior”, [i.e., changing weights according to a type of the element behavior]).

In regards to claim 4, Bulzacki further discloses wherein the recognizing includes: 
referring to weight data in which the weights to be applied to the respective joints have been learnt according to a given machine learning algorithm, (see at least: Par. 0116, using machine-based intelligence to categorize and detect different types of gestures, [i.e., implicitly using machine learning algorithm]. Bulzacki further discloses in Par. 0169-0170, determining a movement of a subject waving her hand, some gesture data features, such as those of right and left hands and right and left elbows, may be given more importance and weighted more heavily by the system than gesture data features of ankles, toes and knees, which may be referred to as the Principal Joint Variables Analysis, [i.e., the weights to be applied to the respective joints have been implicitly learnt according to a given machine learning algorithm]),
calculating, from time-series data on the positions of the respective joints, a feature value based on relative positions between a position of a joint in a first time point and the positions of the respective joints at a second time point that is before the first time point, (see at least: Par. 0166-0168, the system would use an initial location and then simply represent each successive frame in terms of vector velocities, “feature value”, representing movements of each particular gesture data point, [i.e., calculating feature value, “vector velocities”, based on relative positions between a position of a joint in a first time point”],  with respect to the position of the same gesture data point in a prior frame, [i.e., the positions of the respective joints at a second time point that is before the first time point]), and
determining whether there is the partial behavior based on the calculated feature value and a model that has learnt a parameter according to the machine learning algorithm, (see at least: Par. 0116, using machine-based intelligence to categorize and detect different types of gestures. Bulzacki further discloses in Par. 0169-0170, the Principal Joint Variables Analysis for determining some gesture data features based on the calculated vector velocities, “feature value”, technically involves model that has learnt a parameter according to the machine learning algorithm)

The following prior art made of record and not relied upon is considered 
pertinent to claim 4, as follow:
	-- Lan et al, (US-PGPUB 2017/0344829), discloses that the weights to be applied to the respective joints have been learnt according to a given machine learning algorithm, and determining whether there is the partial behavior based on the calculated feature value and a model that has learnt a parameter according to the machine learning algorithm, (see at least: Fig. 2A, and Par. 0026-0029)

Regarding claim 6, claim 6 recites substantially similar limitations as set forth in claim 1. As such, claim 6 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a non-transitory computer-readable recording medium storing therein a behavior recognition program that causes a computer to execute a process”. However, Bulzacki discloses the “non-transitory computer-readable recording medium storing therein a behavior recognition program that causes a computer to execute a process”, (see at least: claim 19, “a non-transitory computer-readable medium having machine-readable instructions stored therein”).

Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 2. As such, claim 7 is in rejected for at least similar rational.

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 3. As such, claim 8 is in rejected for at least similar rational

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 4. As such, claim 9 is in rejected for at least similar rational
 
Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a behavior recognition device comprising a processor. However, Bulzacki discloses the “behavior recognition device comprising a processor”, (see at least: Par. 0065, “device or system” includes a central processing unit also referred to as a main processor 11)

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 2. As such, claim 12 is in rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 3. As such, claim 13 is in rejected for at least similar rational

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 4. As such, claim 14 is in rejected for at least similar rational
 
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bulzacki et al, (US-PGPUB 2017/0046568) in view of Cho et al, (US-PGPUB 2020/0201340)

In regards to claim 5, Bulzacki further discloses wherein the recognizing includes recognizing the partial behavior based on an output from a model that is obtained by inputting time-series data on the positions of the respective joints to a model that performs an operation of convoluting the positions of the joints at a second time point before a first time point in a position of a joint at the first time point based on weights to be applied to the respective joints, (see at least: Par. 0116, using machine-based intelligence to categorize and detect different types of gestures. Bulzacki further discloses in Par. 0169-0171, using the Principal Joint Variables Analysis for determining some gesture data features based on the calculated vector velocities, “feature value”, [which technically involves model that has learnt a parameter according to the machine learning algorithm], using weights to be applied to the gesture data point, “respective joints”, [i.e., using weights that are to be applied to the respective joints]).
Bulzacki does not expressly disclose applying the weights to synapses that connect nodes corresponding to the respective joints.
Cho et al discloses applying the weights to synapses that connect nodes, (see at least: Par. 0056, using the neural network to perform an inference action such as classification, recognition, and/or detection of input data at a stage of inference. Cho et al further discloses in Par. 0067-0069, each of the nodes of the input layer 510 may be fully connected to the M*N nodes in the first hidden layer 520 through M*N synapses, wherein each of the M*N synapses may have a weight, [i.e., the weight are implicitly applied to synapses that connect nodes]).
Bulzacki and Cho et al are combinable because they are both concerned with action(s) recognition. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Bulzacki, to fully connect each node of the input layer 510 to nodes of the first hidden layer 520, as though by Cho et al, in order to generate a current velocity of the mobile object, based on machine learning, (see Abstract, and Par. 0002)

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 5. As such, claim 10 is in rejected for at least similar rational

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 5. As such, claim 15 is in rejected for at least similar rational

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            11/02/2022